DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 68 and 70-87 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 68, 86, and 87, the closest prior art (Rhoads, Petrovic ‘606, Filler, Petrovic ‘847, Asano, Brundage, Bradley, Sharma, and Wu) does not teach or suggest the claimed invention having “applying a 2D filter kernel to the received 2D array of image values to produce a filtered array of image values as output data, characterized in that the 2D filter kernel comprises a center coefficient and plural non-center coefficients, wherein (a) the center coefficient of the 2D filter kernel has a first polarity and all of the plural non-center coefficients of the 2D filter kernel have a second, opposite polarity; (b) two of said coefficients are real-valued rather than integer-valued; and (c) the 2D filter kernel comprises three non-center coefficients having different values”, and a combination of other limitations thereof as recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VAN D HUYNH/Primary Examiner, Art Unit 2665